PICKETT, Judge.
|, For the reasons set forth in the companion case hereto, Ed Grabowski, et ux. v. Smith & Nephew, Inc., et al., 14-433 c/w 13-1409, (La.App. 3 Cir.10/1/14), 149 So.3d 899, the writ application is denied. The judgment of the trial court granting the Motion to Close the Record is affirmed. The grants of summary judgment in favor of Smith & Nephew, Inc., PUREPLAY Orthopaedic Sales 1 Ltd., and Daniel Forrest are reversed, and the matter is remanded to the trial court for further proceedings. Costs of the writ application are assessed to the Grabowskis. Costs of the appeal are assessed to Smith & Nephew, Inc. PUREPLAY Orthopaedic Sales 1 Ltd., and Daniel Forrest.
WRIT DENIED. JUDGMENT AFFIRMED IN PART; REVERSED IN PART; AND REMANDED FOR FURTHER PROCEEDINGS.